                          UNITED STATES DISTRICT COURT
                                      for the
                           DISTRICT OF NEW HAMPSHIRE


CAROLINE CASEY and MAGGIE
FLAHERTY

        Plaintiffs,

   v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

        Defendants.

                                         Consolidated Case No.: 1:19-cv-00149-JL
NEW HAMPSHIRE DEMOCRATIC
PARTY, By Raymond Buckley, Chair

        Plaintiff,

   v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

        Defendants.


                      [PROPOSED] ORDER GRANTING PLAINTIFFS’
                        MOTION FOR PRELIMINARY INJUNCTION
        Pursuant to Rule 65 of the Federal Rules of Civil Procedure, and upon consideration of

Plaintiffs’ Motion for Preliminary Injunction and review of the pleadings filed in support thereof

and in opposition thereto, the Court GRANTS Plaintiffs’ Motion for Preliminary Injunction.

        The Court hereby finds that the Individual Plaintiff have a demonstrated a likelihood of

success on the merits of his claims; that the Individual Plaintiffs are likely to suffer irreparable

harm if the order is not granted; that the potential harm to the Individual Plaintiffs if the order is

not granted outweighs the potential harm to Defendants if the order is granted; and that the

issuance of this order is in the public interest.

        Defendants are hereby ORDERED as follows:

        1) The Defendants and their agents and employees are prohibited from using voter

            registration or voting history as evidence in any enforcement action under RSA

            261:54 and RSA 263:35;

        2) The Defendants and their agents and employees are required to inform all local

            election officials in the State of the issuance of this Order; and

        3) The Defendants are ordered to place this Order on the Secretary of State’s website.

SO ORDERED.


________________                                               ______________________________
Date                                                           Joseph N. Laplante
                                                               United States District Judge
